DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

 Response to Amendment
	Applicant’s amendment to the claims filed April 26, 2022 has been entered.  Claims 1-4 have been canceled.   Claims 5-8 are new.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  As to claim 5, the claim recites “the mixture at to obtain” at line 6. The recitation should be - - the mixture to obtain - -. Further, at line 10, the claim recites “traverse”, but should recite - - transverse - -.  As to claim 6, “film is manufactured” should be - - film manufactured - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (US 4,172,859) in view of any one of Miki (US 6,228,313), Rolland et al. (US 2005/0112372), or Yoshiaki et al. (JP 06-065409)
Regarding claims 5 and 6, Epstein teaches a method for manufacturing a stretchable modified polyester film for an in-mold decoration film (Abstract; col. 11, lines 15-22; Example 19; “for an in-mold decoration film” is an intended use limitation) comprising mixing and dispersing 40 to 90 parts by weight of polyester pellets and 10 to 60 parts by weight an acrylic resin to form a mixture, wherein a melt index of the acrylic resin is between 1 ml and 40 ml per 10 minutes (col. 10, lines 48-52 and col. 12, lines 6-12 – forming the mixture from the material in dry/particulate/pellet form; Example 19; col. 15, lines 29-58 – Matrix 4 = polyester at 87 wt. %; Polymer 8 = acrylic resin at 13 wt. %; Table 1-B – Melt flow of 20-37 gms/10 min); melting and extruding the mixture to obtain a sheet; wherein a polyester resin melted from the polyester pellets and the acrylic resin are extruded in a molten state so that the acrylic resin promotes the polyester resin to become an amorphous structure (col. 10, lines 37-56; Example 19; col. 15, lines 29-58; col. 16, lines 38-47 - showing the addition of the acrylic resin promotes the ability to stretch the film); and drawing the sheet in perpendicular directions at a draw ratio of 3 in each direction (Example 19; stretched at a draw ratio of 3 in the mutually perpendicular directions).
As to the melt flow index limitation, the polymer 8 with a melt flow of 20-37 gm/10 min is understood to read upon the claimed 1-40 ml/10 minutes.  The test method in Epstein and the instant application are understood to sufficiently correspond such that the disclosed melt flow values result in similar values.  Alternatively, Epstein is understood to disclose and suggest values that at least overlap the claimed range (col. 3, lines 5-9; col. 8, lines 56-59; col. 9, lines 19-22; Table 1-B) and also makes clear that the melt flow of the material can impact its ability to effectively disperse (col. 3, lines 5-9 and col. 8, lines 39-45; thereby suggesting melt flow is a result effective variable that would have been optimized to achieve effective dispersion of the acrylic resin in the polyester).
As to the limitation that the acrylic resin promotes the polyester resin to become an amorphous structure, Epstein utilizes the same claimed and disclosed materials (polyesters and acrylic resins) in the same claimed and disclosed amounts.  As such, the same claimed effects and physical properties would be realized by practicing the method of Epstein.  Further, Epstein teaches that the inclusion of the acrylic resin facilitates the ability to stretch the film more than it could be stretched without the acrylic resin (col. 15, lines 29-58; col. 16, lines 38-47). This corresponds with the asserted result and reason for using the acrylic resin in the instant application (paragraph [0035] of the published application).
Epstein teaches stretching the film at a draw ratio of 3 in mutually perpendicular directions (col. 15, lines 45-49).  This teaching is understood to strongly imply biaxial orientation in the machine and transverse direction to one having ordinary skill in the art as claimed.  Epstein does not however make it explicitly clear that the stretching is along the machine direction and transverse direction. However, each of Miki (Example 6; claim 3; col. 3, lines 62-65; col. 3, line 67-col. 4, line 5), Rolland et al. (paragraphs [0003], [0012], [0013], [0028]-[0032], [0067], [0068], [0078], [0080]-[0084]) and Yoshiaki et al. (paragraphs [0028] and [0042]) teach analogous methods wherein the stretching of the film is explicitly disclosed as being along the machine direction and the transverse direction.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Epstein with any one of Miki or Rolland et al. or Yoshiaki et al. and to have stretched the film of Epstein in the machine and transverse direction, as suggested by the references, for the purpose, as suggested by the references, of facilitating the continuous production of a film having properties suited for film applications.  Epstein generally discloses an example of stretching the film in mutually perpendicular directions. Each of the secondary references flesh out that stretching in mutually perpendicular directions during an extrusion/casting process is known to include stretching in the machine direction and the transverse direction in order to produce a film having the desired properties associated with stretching and in a manner that corresponds with the nature/configuration of an extrusion/casting process. Further, Miki makes clear that the polyester resin is provided in particle/pellet form (col. 2, lines 11-20) and that such a form would be conventionally utilized. Similarly, Yoshiaki et al. make clear that providing the polyester in pellet/particle form for extrusion is known (paragraph [0042]).  It is submitted that Epstein readily teaches and suggests supplying the polyester to the extruder in a form that reads upon a pellet.  However, to the extent one may argue against that assertion, each of Miki and Yoshiaki et al. provide further teaching to suggest utilizing a pellet in order to supply the polyester to the extruder in an art recognized suitable, effective, and dry manner.
As to claim 7, Epstein teaches the polyesters are PET, PBT or PEN (col. 3, lines 51-col. 4, line 11; Table 1-A).
As to claim 8, Epstein teaches an acrylic resin, that has necessarily been polymerized from an acrylic monomer, and that an acrylic monomer selected from the recited group can be utilized to form the resin (Table 1-B; Example 19; Table 2; col. 7, lines29-col. 8, line 45).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki et al. (JP 06-065409).
Regarding claims 5 and 6, Yoshiaki et al. teach a method for manufacturing a stretchable modified polyester film for an in-mold decoration film, comprising mixing and dispersing polyester pellets and an acrylic resin to form a mixture in amounts that overlap the claimed ranges (Abstract; claim 1; paragraphs [0009]-[0012]; Table 4); paragraphs [0017]-[0020]; Table 4); melting and extruding the mixture to obtain a sheet; wherein a polyester resin melted from the polyester pellets and the acrylic resin are extruded in a molten state (paragraphs [0028] and [0042]) and the resulting sheet is amorphous (paragraph [0028]; since the starting material is a crystalline polyester and the resulting article is amorphous and the method of Yoshiaki et al. utilize both polyester and acrylic resin as claimed and disclosed, it follows that the acrylic resin is properly understood to promote the polyester resin to become an amorphous structure); and drawing the sheet along a machine direction for a draw ratio ranging from 3.0 to 3.5 and drawing the sheet along a traverse direction for a draw ratio ranging from 3.0 to 3.5 (paragraph [0042] – stretched at a draw ratio of 3 in both directions).
As to the melt index of the acrylic resin being between 1 ml and 40 ml per 10 minutes, Yoshiaki et al. teach the acrylic resin has an average molecular weight ranging from 5,000 to 500,000 (which encompasses the disclosed range; Abstract; claim 1), preferably, from 10,000 to 200,000 (which overlaps the disclosed range; paragraph [0023]).  The molecular weight and melt index of thermoplastic materials are correlated (i.e. higher molecular weight yields a lower melt index).  As such, since Yoshiaki et al. render the disclosed molecular weight prima facie obvious it reasonably follows that Yoshiaki et al. render melt index as claimed prima facie obvious as melt index is a function of molecular weight.  Further, Yoshiaki makes clear that the melt viscosity/melt index of the acrylic resin must be controlled to achieve the desired results (paragraph [0023]).  As such, it follows from this that one having ordinary skill in the art would have readily optimized the melt viscosity/melt index of the acrylic resin to achieve the desired particle size in the resulting film (see MPEP 2144.05 II).  
As to claim 7, Yoshiaki et al. disclose the polyester is PET, PBT or PEN (Table 1; paragraph [0042]).
As to claim 8, Yoshiaki et al. disclose the use of an acrylic resin and that one of the monomers is selected from the group as claimed (paragraphs [0017]-[0020]; General Formula III; paragraph [0032]; Table 2). 

Response to Arguments
Applicant’s arguments filed April 26, 2022 have been fully considered, but they are not persuasive. Applicant argues that the claimed method ensures that the melted polyester can contact acrylic resin immediately after being melted so that the amorphous structure can be formed efficiently and that in Yoshiaki the acrylic material is dispersed in the polyester resin and only contacts a small part of the polyester resin such that the polyester resin cannot form an amorphous structure.  This argument is not persuasive.  The argument appears to have specific differences in mind that are not clear and that are necessarily captured by the claim language.  The instant claims do not exclude the acrylic from being dispersed within the polyester material, for example.  The claim requires “melting and extruding the mixture” and that the materials are “extruded in a molten state”.  These requirements are taught and disclosed by Yoshiaki in substantially the same claimed and disclosed manner (paragraphs [0028], [0042]). 
As to the limitation that the acrylic resin “promotes the polyester to become an amorphous structure”, in Yoshiaki, pellets of acrylic resin and pellets of crystalline polyester resin are mixed and melt extruded together (paragraph [0042]). The film formed by the process is described in Yoshiaki as being amorphous (paragraph [0028]).  Since the starting polyester is crystalline and the resulting structure is amorphous and the same claimed and disclosed materials are suggested by Yoshiaki, the examiner submits the weight of the evidence supports the conclusion that the acrylic resin promotes the polyester to become an amorphous structure to the extent required by the claim.  Even if, for example, “only a small part of the polyester resin contacts the acrylic acid-based copolymer particles” as argued, the teaching of Yoshiaki et al. is understood to be applicable to the claimed limitation because, at least at those points of argued contact, the acrylic resin would “promote” the polyester to become an amorphous structure.  Again, this is further evidenced by the fact that the final structure of Yoshiaki et al. is explicitly disclosed as being amorphous.  
Applicant argues that Yoshiaki does not disclose the drawing ratio to form the polyester film of the present application and that the drawing ratio generates an unexpected effect.  This argument is not persuasive.  As set forth above, Yoshiaki is understood to disclose a polyester film as claimed.  Further, Yoshiaki discloses stretching the material at a draw ratio of 3 in both the machine and transverse direction (paragraph [0042]).  There is no evidence of record to suggest that the stretching ratio produces an unexpected result in view of the teaching of Yoshiaki which teaches stretching the film to the same degree in the same manner.
Further, to facilitate compact prosecution, the examiner has introduced an alternative ground of rejection based upon Epstein as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742